Case 15-20719        Doc 34     Filed 11/19/18     Entered 11/19/18 13:06:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-20719
         Anthony S Borecky
         Michelle L Borecky
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/15/2015.

         2) The plan was confirmed on 08/07/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/16/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-20719       Doc 34      Filed 11/19/18    Entered 11/19/18 13:06:29                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $15,966.98
         Less amount refunded to debtor                         $126.98

 NET RECEIPTS:                                                                                  $15,840.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $786.56
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,786.56

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ABSOLUTE RENT A CAR INC        Secured             0.00          0.00             0.00           0.00       0.00
 ABSOLUTE RENT A CAR INC        Secured             0.00          0.00             0.00           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           146.00      1,239.60         1,239.60        203.05        0.00
 EDGERTON & EDGERTON            Unsecured      4,271.00       4,217.05         4,217.05        690.77        0.00
 INTERNAL REVENUE SERVICE       Priority       3,624.00       3,624.00         3,624.00      3,624.00        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      1,677.00       1,887.61         1,887.61        309.20        0.00
 LAWN CARE SERVICE SINALOA LLC Unsecured       1,080.00       1,080.00         1,080.00        176.91        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     14,775.00     15,137.89        15,137.89       2,479.66        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      4,397.00       3,844.26         3,844.26        629.71        0.00
 PRESENCE HEALTH                Unsecured            NA         578.98           578.98          94.84       0.00
 PRESTIGE FINANCIAL SERVICES    Unsecured     16,208.00     17,370.07        17,370.07       2,845.30        0.00
 ROBERT NUDERA DDS/LINECO       Unsecured         350.00           NA               NA            0.00       0.00
 SCOTT H HERMAN DDS LTD         Unsecured          80.00           NA               NA            0.00       0.00
 SHERMAN HOSPITAL/LINECO        Unsecured      7,709.00            NA               NA            0.00       0.00
 SIERRA LENDING                 Unsecured         500.00           NA               NA            0.00       0.00
 SIX FLAGS ENTERTAINMENT CORP/N Unsecured         367.00           NA               NA            0.00       0.00
 FLOOD BROTHERS                 Unsecured          88.00           NA               NA            0.00       0.00
 FOX VALLEY LAB PHYSICIANS SC   Unsecured          83.00           NA               NA            0.00       0.00
 FOX VALLEY ORTOPHAEDIC         Unsecured      1,836.00            NA               NA            0.00       0.00
 HOME SHOPPING NETWORK          Unsecured          67.00           NA               NA            0.00       0.00
 IDES                           Unsecured      2,810.00            NA               NA            0.00       0.00
 ILLINOIS CASH ADVANCE          Unsecured         500.00           NA               NA            0.00       0.00
 TRIPLE A COMMUNICATION FINANC Unsecured          500.00           NA               NA            0.00       0.00
 CPS                            Unsecured         400.00           NA               NA            0.00       0.00
 CREDITORS COLLECTION           Unsecured         201.00           NA               NA            0.00       0.00
 LCA                            Unsecured          10.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-20719       Doc 34      Filed 11/19/18    Entered 11/19/18 13:06:29                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal       Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid          Paid
 MAXLEND                        Unsecured         500.00             NA             NA           0.00        0.00
 MCHENRY DENTAL SPECIALISTS LLC Unsecured      1,175.00              NA             NA           0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         258.00             NA             NA           0.00        0.00
 METRO CENTER FOR HEALTH        Unsecured          43.00             NA             NA           0.00        0.00
 MIDWEST DENTAL ELGIN/MARY MC Unsecured           131.00             NA             NA           0.00        0.00
 MIDWEST PULMONARY & SLEEP/DR Unsecured           202.00             NA             NA           0.00        0.00
 MOHS SURGERY & DERMATOLOGY Unsecured             101.00             NA             NA           0.00        0.00
 MRSI                           Unsecured         123.00             NA             NA           0.00        0.00
 MRSI                           Unsecured         170.00             NA             NA           0.00        0.00
 NORTHWEST SUBURBAN IMAGING A Unsecured           205.00             NA             NA           0.00        0.00
 CEPAMERICA/STANISLAUS CREDIT C Unsecured          58.00             NA             NA           0.00        0.00
 CEPAMERICA ILLINOIS LLP        Unsecured         683.00             NA             NA           0.00        0.00
 CHASE/GC SERVICES              Unsecured         799.00             NA             NA           0.00        0.00
 ATG CREDIT                     Unsecured         451.00             NA             NA           0.00        0.00
 COMMONWEALTH EDISON/TORRES Unsecured             584.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00               $0.00
       Mortgage Arrearage                                      $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
       All Other Secured                                       $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00                   $0.00
        Domestic Support Ongoing                               $0.00             $0.00                   $0.00
        All Other Priority                                 $3,624.00         $3,624.00                   $0.00
 TOTAL PRIORITY:                                           $3,624.00         $3,624.00                   $0.00

 GENERAL UNSECURED PAYMENTS:                           $45,355.46            $7,429.44                   $0.00


 Disbursements:

        Expenses of Administration                             $4,786.56
        Disbursements to Creditors                            $11,053.44

 TOTAL DISBURSEMENTS :                                                                         $15,840.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-20719        Doc 34      Filed 11/19/18     Entered 11/19/18 13:06:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
